Case 4:20-cr-00029-ALM-CAN Document 10 Filed 04/15/20 Page 1 of 2 PageID #: 17



           DATE             4/15/2020                                  CASE NUMBER 4:20-CR-29. 31. 37. 38-ALM
       LOCATION             Plano
          JUDGE             Kimberly C. Priest Johnson                 USA v. Craig Beason
      DEP. CLERK            Jane Amerson
       RPTR/ECRO            Digital Recording                                       [Uj
            USPO            T. Routh                                   AUSA
   INTERPRETER                W/A                                       B o-tl' P lvYitV;
       BEGIN/END                           (0 . 0
     TOTAL TIME                                                        Defense Attorney


   INITIAL APPEARANCE INDICTMENT
  " arraignment
   DETENTION HEARING PRELIMINARY HEARING                                 STATUS CONFERENCE /\pR g 2020

       Hearing Held Hearing Called [ Defendant Sworn                  Interpreter Req g g k? u.S. District Court


                          I     (Other district
                               Eastern          court of
                                          District    & case #)
                                                         Texas

       Defendant signed Consent to Proceed Via Video Conference
       Defense counsel requests and authorizes Court to affix signature to Consent to Proceed Via Videoconference


       Defendant Q advised of charges advised of maximum penalties waived reading of indictment

       Defendant first appearance with counsel Attorney:                  P bjJ yVUj              Retained
       Defendant advises the Court that they have counsel who is _                         or,   will hire counsel.
       Financial affidavit executed by dft.
       Defendant requests appointed counsel, is sworn and examined re: financial status.
       The court finds the defendant is able to employ counsel unable to employ counsel.
                                                                      CJA appointed
                                                                      FPD appointed


       USA ORAL motion for detention
       USA ORAL motion to continue Oral Order granting continuance Oral Order denying continuance
       Defendant ORAL motion to continue detention hearing
       Oral Or er granting continuance        Oral Order denying continuance
       Detention                                 hearing                       set
       Arraignment                                                    set


       Detention Hearing waived.
IS Defendant detained based on signed Waiver.
       Preliminary Hearing waived.
       Court found Probable Cause based on signed Waiver.
       Defense counsel requests and authorizes Court to affix signature to Waiver Detention/Preliminary Hearing
       Defendant signed Waiver of Rule 5 and 5.1 hearings: waives identity hearing; waives preliminary
       hearing; waives detention hearing; waives all hearings but requests hearings be held in prosecuting
       district.
       Defendant signed Waiver ofRule32.1 hearing: waives identity hearing; waives preliminary hearing;
          waives detention hearing; waives all hearings but requests hearings be held in prosecuting district.
       Defendant remanded to custody of U.S. Marshal Defendant ordered removed to Originating District
       Order setting conditions of release PR Bond executed
 Case 4:20-cr-00029-ALM-CAN Document 10 Filed 04/15/20 Page 2 of 2 PageID #: 18



         Defendant failed to appear               oral order for arrest warrant           bond forfeited
                                        See reverse/attached for additional proceedings



                                                    ARRAIGNMENT

         Arraignment held. Kt Arraignment called.

         Defendant enters a plea of: ST not guilty guilty nolo
         tocounts: D2 3 D4 D5 D6 ? D8                                           9 DIO Dll        12
            allcounts (o ii ltcf                          ts :20 Ut, 3i) 3 , 33
    "
         Pretrial Order and Scheduling Order -Discovery and Inspection to be entered.

  'K     PRETRIAL CONFERENCE SET
         Friday, June 5, 2020. at 10:00 am before Judge Amos L. Mazzant, III in Sherman, Texas.


                                                     DETENTION
         Government witnesses:

         Defendant witnesses:



  PROCEEDINGS:




Def n        cclwrx vL uJ/ ve i Wohm m c c.

  Court ordered Defendant DETAINED RELEASED

        Conditions of Release entered

        Defendant remanded to USM.
